This appeal is from a conviction for aggravated assault. There is no statement of facts in the case. The only bill of exceptions in the record shows, that appellant filed a motion on the last day of the term, asking that ten days be allowed him after the adjournment of the court within which to file a statement of facts. *Page 284 
This motion was overruled by the court, and defendant excepted. The court qualifies the bill by showing that the case was tried October 4 1894, and said motion was filed November 4, 1894. Article 1379, Re vised Statutes, provides, that "the court may, by an order entered upon the record during the term, authorize the statement of facts to be made up and signed and filed in vacation, at any time not exceeding ten days after the adjournment of the term." The making of such order is within the sound discretion of the trial judge, and unless such discretion appears to have been abused, this court will not revise the action of the trial judge in refusing to make such order. In this case it does not appear that there was an abuse of such discretion in the re fusal of the judge to grant the ten-day order.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.